Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-19-2003

DeBiec v. Cabot Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2507




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"DeBiec v. Cabot Corp" (2003). 2003 Decisions. Paper 42.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/42


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                        _______________

                          NO. 02-2507




                 MICHAEL ANTHONY DEBIEC,
            ADMINISTRATOR OF THE ESTATE OF JANE
              LOUISE GULDIN DEBIEC, DECEASED

                                v.

CABOT CORPORATION, INDIVIDUALLY AND AS SUCCESSOR IN INTEREST
                              TO
 CABOT BERYLCO, INC. KAWECKI BERYLCO INC.,A/K/A KBI KAWECKI
   BERYLCO INDUSTRIES, INC. & THE BERYLLIUM CORPORATION;
   NGK METALS CORP, INDIVIDUALLY AND AS SUCCESSOR TO THE
                         BERYLLIUM
    CORPORATION, KAWECKI BERYLCO INC. A/K/A KBI, KAWECKI
               CHEMICAL CO., & BERYLCO, INC.

                      Michael Anthony DeBiec,
                                            Appellant

                    ______________________

                          NO. 02-2508

                      SHARON J. REESER,
                 ADMINISTRATRIX OF THE THE
             ESTATE OF GENEVA C. BARE, DECEASED

                                 v.

            CABOT CORPORATION, INDIVIDUALLY AND
         AS SUCCESSOR IN INTEREST TO CABOT BERYLCO,
                 INC. KAWECKI BERYLCO INC.
                             a/k/a
          KBI KAWECKI BERYLCO INDUSTRIES, INC. THE
          BERYLLIUM CORPORATION;
NGK METALS CORPORATION, INDIVIDUALLY AND AS
  SUCCESSOR TO THE BEYLLIUM CORPORATION,
            KAWECKI BERYLCO INC.
                    a/k/a
   KBI, KAWECKI CHEMICAL CO. BERYLCO, INC.

                  Sharon J. Resser,
                                       Appellant
             ____________________

                 NO. 02-2511

         DENNIS J. BRANCO, PERSONAL
       REPRESENTATION OF THE ESTATE
        OF JOHN C. BRANCO, DECEASED

                         v.

   CABOT CORPORATION, IDIVIDUALLY AND AS
  SUCCESSOR IN INTEREST TO CABOT BERYLCO,
          INC. KAWECKI BERYLCO INC.
                    a/k/a
  KBI KAWECKI BERYLCO INDUSTRIES, INC. THE
           BERYLLIUM CORPORATION;
    NGK METALS CORP, INDIVIDUALLY AND AS
 SUCCESSOR TO THE BERYLLIUM CORPORATION,
            KAWECKI BERYLCO INC.
                    a/k/a
   KBI, KAWECKI CHEMICAL CO. BERYLCO, INC;
             BRUSH WELLMAN INC.

                   Dennis J. Branco,
                                        Appellant

           _______________________

                 NO. 02-2512

              MARY I. RUSSO;
           CHARLES F. RUSSO, H/H,
                                                          v.

                           CABOT CORPORATION, INDIVIDUALLY
                        AND AS SUCCESSOR IN INTEREST TO CABOT
                          BERYLCO, INC. KAWECKI BERYLCO INC.;
                                           a/k/a
                        KBI KAWECKI BERYLCO INDUSTRIES, INC &
                    THE BERYLLIUM COPORATION C/O C.T. CORPORATION
                                         SYSTEM;
                    NGK METALS CORPORATION, INDIVIDUALLY AND AS
                  SUCCESSOR TO THE BERYLLIUM CORPORATION, KAWECKI
                                      BERYLCO INC.,
                                           a/k/a
                       BERYLCO, INC. C/O C.T. CORPORATION SYSTEM

                                            Mary I. Russo;
                                         Charles F. Russo, h/h,
                                                               Appellants
                              ____________________________________

                       Before: BECKER, Chief Judge,* RENDELL and AMBRO,
                                         Circuit Judges.

                                    (Opinion Filed: December 5, 2003)
                                     _____________________________

                                     ORDER AMENDING OPINION
                                     _______________________________

               The slip opinion in this case is amended as follows:

    1.         On page 5, line 7, change the sentence “We disagree as to plaintiffs Jane Debiec, Mary
               Russo, and Shannon Reeser – based on the specific . . . .” to read: “We disagree as to
               Jane Debiec, Mary Russo, and Geneva Bare. Based on the specific . . . .”

    2.         On page 14, section “C”, change “Shannon Reeser” to “Sharon Reeser”.

    3.         On page 36, line 6, delete “Supp. App. at 23, d– d”.

    4.         On page 37, under Part IV. Conclusion, line 2, change “Shannon Reeser” to “Geneva


         *
1            Judge Becker completed his term as Chief Judge on May 4, 2003.
     Bare”.

5.   On page 37, in the last sentence, change “these three plaintiffs . . . .” to read: “Debiec,
     Russo, and Reeser”.



                                    BY THE COURT:




                                    /s/ Edward R. Becker
                                           Circuit Judge

DATED: December 18, 2003
tyw/cc: Ruben Honik, Esq.
        Joseph J. Urban, Esq.
        Neil S. Witkes, Esq.
        Karen M. Connors, Esq.
        James W. Gicking, Esq.